The opinion of the court was delivered by
Garver, J. :
The only question presented and to be decided by the court in this case is whether one of the public buildings of the city of Topeka, a fire station, is subject to the lien of a subcontractor who furnished *114materials for its erection. There is nothing in this cáse to distinguish it from the cases heretofore decided in the supreme court establishing the policy of the state in allowing such liens. All questions involved are fully covered by the decisions in the following cases : Wilson v. School District, 17 Kas. 104; School District v. Conrad, 17 id. 522 ; Comm’rs of Jewell Co. v. Manufacturing Co., 52 id. 253.
The fact as to a personal judgment having been rendered against the city is disputed by counsel, and we are not able to say from the record whether a personal judgment was authorized "by the pleadings and evidence, or whether such a judgment was in fact entered by the court. In any event, the property of the city used for public purposes is not subject to execution, and the mere form of judgment holding the city liable to a lien on its property would not prejudice its legal rights. The judgment will be affirmed.
All the Judges concurring.